internal_revenue_service number release date index number -------------------------------- ------------------------------------------------------------ ------------------- ---------------------------------- --------------------------------- in re ----------------------------------------- ---------------------------------- ------------------------- department of the treasury washington dc person to contact ------------------------- id no -------------- telephone number --------------------- refer reply to cc psi b04 - plr-135142-03 date date - -------------------------------------------------------------------------------- legend trust ------------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------- trustor spouse child a child b child c descendant a descendant b descendant c descendant d descendant e descendant f descendant g descendant h descendant i descendant j descendant k descendant l date date date state s x university dollar_figurea y percentage ----------------- -------------------------------- ------------------- ---------------------- ------------------------------------ -------------- ------------------------- ----------------------------- ------------------------ ---------------------- ----------------------- ----------------------- ---------------------- ----------------------------- ----------------------- ---------------------- ---------------------- -------------------------- ----------------------- -------------------------- ------------- ------------------------------ ------------ --------- - - - - - - - - - - - - - - - - - - - - - - - - - - ------------------------------------------ ------------------------------------------ plr-135142-03 citation citation dear ----------------- this is in response to your date letter and other correspondence requesting rulings concerning the generation-skipping_transfer_tax estate_tax gift_tax and income_tax consequences of the proposed modification of trust the facts submitted are as follows on date prior to date trustor created trust an irrevocable_trust trustor and two of his children child a child b were designated as trustees at the time trust was executed trustor was married to spouse and had children child a child b and child c and grandchildren trust is governed by the laws of state s the dispositive terms of trust provide that the trustees will distribute percent of the trust net_income each year to such charitable educational religious and other institutions as may from time to time be recognized by the commissioner of internal revenue as deductible gifts for income_tax the trust provides for monthly payments from net_income of specific amounts to named individuals during their respective lives the remaining net_income is to be divided into shares and accumulated in the trustee’s discretion or distributed to spouse child a child b and child c upon spouse’s death her share will be divided among the living children and upon each child’s death that child’s share will be paid in equal shares to that child’s children and upon the death of that grandchild that share will be divided into equal shares and paid to the grandchild’s issue in the event there are no issue to whom the share will be paid that share will be paid in equal shares to the deceased beneficiary’s siblings and the sibling’s issue in the event that all lineal_descendants of any of trustor’s children die before the termination of trust that share will be paid to trustor’s other children and their lineal_descendants trust also provides that in the event a minor is entitled to income the trustee is authorized to make distributions from income for the minor’s care education maintenance welfare travel or other benefit in the beneficiary’s interest any excess is to be accumulated for the benefit of the minor and distributed to him her upon reaching the age of majority in addition the trustee is to distribute dollar_figure from principal to specified grandchildren upon each reaching age trust is to terminate upon the earlier of years after the death of the last to die of trustor’s children and grandchildren living on date or the death of all of trustor’s lineal_descendants upon termination dollar_figurea is to be distributed to x university foundation or if it is not then in existence to x university the remaining principal is plr-135142-03 to be divided into equal parts and distributed by right of representation among the lineal_descendants then living of child a child b and child c if there are no living lineal_descendants at that time the principal is to be distributed to x university foundation or if it is not then in existence to x university by court order dated date trust was construed to provide that any lawfully adopted adult or minor child are eligible to become beneficiaries of trust and that adopted children shall for purposes of trust enjoy equal status with natural born children trust was construed by court order dated date to provide guidelines for trustee succession and service under the court’s construction an independent corporate trustee was selected to serve as a third trustee also it was determined that each trustee would select its individual or corporate successor trustee subject_to approval of a majority of the current trustees and fifty percent of the then current income beneficiaries in addition the court determined that no more than one individual from any one of the three family lines may serve as trustee at one time trustor spouse and their children child a child b and child c are no longer living currently descendants a - l are individual income beneficiaries of trust each beneficiary is entitled to a percentage of the income that varies depending upon the particular beneficiary’s degree of relationship to child a child b and child c the twelve individual income beneficiaries have different needs and different investment philosophies the trustees and beneficiaries propose to petition the appropriate local court to amend trust in its entirety primarily to create trust shares for each current income_beneficiary incorporate the provisions of the previous court orders on date and date and revise the charitable dispositive provision under the proposed modification of trust the trustees will divide the assets of trust into twelve separate trust shares one for each income_beneficiary each share will be determined based on the specified percentage of the trust income that each beneficiary currently receives that is dependent upon that particular beneficiary’s degree of relationship to the children of trustor the trustee of each trust share will distribute annually to charitable organizations described in sec_170 of the internal_revenue_code an amount equal to the greater of percent of the net_income of each trust share for that year or y percentage of the net fair_market_value of the assets of each trust share determined as of the first day of that taxable_year of trust the remaining net_income of each beneficiary’s trust share will be distributed by the trustee at least quarterly to that beneficiary upon the death of each beneficiary if the beneficiary has surviving issue that beneficiary’s trust share will be allocated to separate trust shares one for each surviving child and one for the issue of any deceased child by right of representation each trust share will be held and plr-135142-03 administered for the benefit of the issue and subsequent issue consistent with the trust provisions described above if the deceased beneficiary has no surviving issue the beneficiary’s trust share will be divided into separate trust shares by right of representation for the then-surviving issue of the deceased beneficiary’s nearest ancestor who has issue then surviving and who is also an issue of trustor otherwise any assets will be divided by right of representation into separate trust shares for the then surviving issue of trustor each separate trust share will be administered for the benefit of the issue consistent with the trust provisions described above in the event that no issue of trustor survives the assets in the remaining trust share will be distributed to x university foundation or if it is not then in existence to x university in the event that the net_income of any trust share is to be distributed to any beneficiary who has not then attained the age of majority the trustee may make discretionary distributions to provide for the health education support and maintenance of the beneficiary upon that beneficiary reaching the age of majority any accumulated income will be distributed to that beneficiary as modified the trustee of each trust share is authorized t o credit or charge to income or principal or to apportion between them any receipts and any disbursements and generally to determine all questions as between trust assets and to credit or charge to income or principal or to apportion between them any receipt or gain or any charge disbursement or loss in accordance with citation as amended from time to time further the trustee is authorized to manage trust assets in a manner that emphasizes total return and asset allocation principles consistent with the uniform prudent investor act each trust share will terminate upon the earlier of years after the death of the last survivor of the issue of trustor alive on date or the death of all of trustor’s lineal_descendants this termination provision is consistent with the termination provision under the terms of the trust as originally executed upon termination a total of dollar_figurea is to be distributed to x university foundation or if it is not then in existence to x university a specified amount is to be distributed from each trust share created by the modification or from any related subtrust share in proportion to the allocation of assets from a prior related subtrust or trust share the remaining assets in each trust share will be distributed to the then current beneficiary or if the beneficiary has not yet attained the age of majority that share will be held in trust for the benefit of that beneficiary and distributed upon the beneficiary reaching the age of majority or the beneficiary’s estate if the beneficiary dies before attaining the age of majority as stated above the trust as modified will incorporate the provision from the court- ordered construction on date that included legally adopted children in the terms child children and issue plr-135142-03 the trust as modified will also incorporate trustee succession provisions similar to the court-ordered modification on date of the trustee provisions under these provisions descendant f descendant k and a relative of descendant a will serve as transition trustees for a period not to exceed two years at the end of the transition_period the current primary income_beneficiary of each trust share may designate either a corporate trustee with at least dollar_figure in managed trust assets to serve as a successor trustee or one or more of the transition trustee s to serve as a successor trustee s if none is designated by the income_beneficiary the transition trustee s will serve as successor trustee s after the transition_period a majority of the income and remainder beneficiaries may remove a current trustee and a court will appoint a successor which must be a corporate trustee with significant trust assets under management trustees are prohibited from engaging in any transaction directly or indirectly that constitutes an act of self-dealing or creates a conflict of interest as prohibited by laws governing fiduciaries rulings requested the modification of trust into separate trust shares as proposed will not result in trust losing its status as exempt from generation-skipping_transfer gst tax and distributions from the trust shares and termination of the trust shares will not be subject_to the gst tax constitute a taxable sale_or_exchange under sec_1001 the modification of trust into separate trust shares as proposed will not the distribution of the trust assets to the separate trust shares as proposed will not result in a taxable gift under sec_2501 by any party the power of the beneficiaries to designate successor trustees will not constitute the creation of or exercise of a power_of_appointment under sec_2041 in or by any beneficiary ruling_request generation-skipping_transfer_tax sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under ' a of the tax_reform_act_of_1986 the act the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under ' b a of the tax reform act and ' b i of the generation-skipping_transfer_tax regulations the tax does not apply plr-135142-03 to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under ' b ii of the generation-skipping_transfer_tax regulations any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under or if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of ' sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the gst provisions if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift the beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 plr-135142-03 sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a 's issue and one for the benefit of b and b 's issue the trust for a and a 's issue provides that the trustee has the discretion to distribute trust income and principal to a and a 's issue in such amounts as the trustee deems appropriate on a 's death the trust principal is to be distributed equally to a 's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b 's issue is identical except for the beneficiaries and terminates at b 's death at which time the trust principal is to be distributed equally to b 's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter example contained in ' b i e considers a situation where the grantor established an irrevocable_trust under the terms of which trust income is payable to a for life and upon a s death the remainder is to pass to a s issue per stirpes the court approves a modification to the trust that converts a s income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually to be paid each year to a for life the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification in this example the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter in the present case trust was irrevocable on date and it is represented that no additions actual or constructive have been made to trust after that date the proposed modification is substantially_similar to the situation described in example of ' b i e and thus will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed reformation the separate trust shares will plr-135142-03 terminate at the same time as provided under the terms of trust thus the modification will not extend the time for vesting of any beneficial_interest in the trust shares beyond the period provided for in trust as in example the modification changing the method for determining the amount distributable to the charitable organizations can only operate to increase the amount distributable to those organizations and decrease the amount distributable to individual beneficiaries and their issue in addition this proposed modification will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust instrument the modifications to the trust shares regarding the number of individual trustees the identity of the corporate trustees and the appointment of successor corporate trustees are administrative in nature the court order construing the terms child children and issue as used in the trust instrument is consistent with applicable local law and resolved a bona_fide issue regarding the interpretation of the trust instrument regarding the modification authorizing the trustees to allocate receipts and disbursements between income and principal the law of state s provides in pertinent part at citation a in allocating receipts and disbursements to or between principal and income a fiduciary shall administer a_trust or estate in accordance with the uniform income and principal act if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power_of_administration b in exercising the power to adjust under citation a fiduciary shall administer a_trust or estate impartially based on what is fair and reasonable to all of the beneficiaries except to the extent that the terms of the trust or will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries a determination in accordance with the act is presumed to be fair and reasonable to all of the beneficiaries the law of state s further provides in pertinent part at citation that a a trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor the terms of the trust describe the amount that may or plr-135142-03 must be distributed to the beneficiary by referring to the trust’s income and the trustee determines after applying the rules of citation and considering any power the trustee may have under the trust to invade principal or accumulate interest that the trustee is unable to comply with citation thus consistent with sec_26_2601-1 under the proposed modification the trust shares will be administered in conformance with applicable local law which permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries and provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust thus this modification will not be considered to shift the beneficial_interest in the trust accordingly based on the facts submitted and the representations made and assuming the transaction is carried out as proposed and is effective under state law we conclude that the modification of trust as proposed will not cause trust to lose its exempt status for generation-skipping_transfer_tax purposes of ' b a of the act and ' b i or cause trust the trust shares or any distributions from trust or the trust shares to be subject_to generation-skipping_transfer taxes under ' accordingly after the proposed modification trust and the trust shares will continue to be exempt from the gst tax imposed under ' provided there are no additions to trust after date ruling_request income_tax sec_61 provides that gross_income includes gains derived from dealings in property and under ' a from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in ' for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for plr-135142-03 other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in 499_us_554 a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the issue presented was whether the transaction constituted a sale_or_exchange resulting in the realization of gain_or_loss under sec_1001 the court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in the instant case the trust will be divided pro_rata into trust shares only with the approval of the appropriate local court in state s except for the changes described above all other provisions of trust will remain unchanged it is consistent with the supreme court's opinion in cottage sayings to find that the interests of the beneficiaries of the individual trust shares will not differ materially from their interests in the original trust accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized on the partition of the trust for purposes of sec_1001 ruling_request gift_tax sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible plr-135142-03 sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift in this case trust will be divided into separate trust shares the dispositive provisions of the trust shares will generally be identical to the dispositive provisions of trust except that each trust share will be established for the benefit of a current income_beneficiary and his her family however the method for determining the amount to be paid to charity has been modified based on the facts submitted and the representations made and assuming the transaction is carried out as proposed and is effective under the law of state s we conclude that the division of trust into separate trust shares as described above will not result in a transfer by any of the beneficiaries that is subject_to federal gift_tax under ' however we are not ruling on the gift_tax consequences of the modification of the method for determining the amount to be paid to charity ruling_request power_of_appointment sec_2041 provides for the inclusion in the gross_estate of any property over which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate except that a power to consume property for the benefit of the decedent that is limited by an ascertainable_standard relating to health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that the term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations for example if a_trust instrument provides that the trust_beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee and appoint himself or herself as trustee the decedent is considered as having a power_of_appointment the mere power of management investment custody of assets or the plr-135142-03 power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any beneficial_interest therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment the term power_of_appointment does not include powers reserved by the decedent to himself within the concept of to in this case two of the current transition trustees of the trust shares descendants f and k are also income beneficiaries of their respective trusts in addition each has a right at the end of the transition_period to designate themselves as the successor trustee of the trust share created for their individual benefit thus for purposes of sec_2041 descendant f and descendant k are treated as having the powers of the trustee over the trust shares for which they are the primary income beneficiaries however the trustees of the trust shares do not have the power to alter the distribution of trust share income or principal with respect to any individual beneficiary or to change any individual beneficiary the only distributions that may be made to individual beneficiaries that are subject_to the trustee’s discretion are distributions of income to a beneficiary who has not yet attained the age of majority and in that situation any discretionary distribution must be limited by ascertainable standards of health education support and maintenance in addition the trustee will have the power to select the charitable_beneficiary to receive the greater of the unitrust_amount or trust share income under the terms of the proposed trust shares if a trustee is removed by unanimous vote of the trust share beneficiaries only a corporate trustee with substantial trust assets under management may be appointed as the successor trustee and the appointment may only be made by the appropriate court accordingly we conclude that descendant f and descendant k will not be treated as possessing a general_power_of_appointment for purposes of sec_2041 over any of the trust shares nor will any trust share beneficiary be treated as possessing a general_power_of_appointment under sec_2041 by virtue of a power to designate successor trustees a copy of this letter should be attached to any income gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination plr-135142-03 except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely george masnik chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc --------------------------------------------------------------- --------------------------------------------------------------------------- cc -
